Order entered February 5, 2020




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-01325-CR

                            RONNIE JOE WILLIAMS, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 2-18-0309

                                         ORDER
       We REINSTATE this appeal.
       We abated for a hearing on counsel. Retained counsel Lara Bracamonte Davila then filed
a motion to dismiss the appeal. The motion is not signed by appellant. See TEX. R. APP. P.
42.2(a). We DENY the motion without prejudice to filing a motion that complies with rule
42.2(a) within FIFTEEN DAYS of the date of this order. Should counsel fail to do so, we will
abate the appeal for a hearing.
       We DIRECT the Clerk to send copies of this order to the Honorable David Rakow,
Presiding Judge, 439th Judicial District Court; Lara Bracamonte Davila, and the Rockwall
County District Attorney’s Office.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE